Citation Nr: 9916455	
Decision Date: 06/15/99    Archive Date: 06/21/99

DOCKET NO.  92-53 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation other than skin cancer.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active duty service from June 1942 to 
January 1946.  This appeal is before the Board of Veterans' 
Appeals (Board) from rating actions from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  In April 1999, a hearing was held at the RO before 
the undersigned, who is a member of the Board and was 
designated by the Chairman to conduct that hearing.  A 
transcript of the hearing has been associated with the claims 
folder.  

The appellant's claim for service connection for residuals of 
radiation exposure was previously before the Board and was 
remanded for further development by means of decisions dated 
in August 1992 and December 1996.


REMAND


The appellant claims that he is entitled to service 
connection for a musculoskeletal disability due to ionizing 
radiation exposure in service.  The Board notes that a letter 
from a private physician (Dr. P.C.M.) at the Neurology 
Consultants of Montgomery, dated in January 1993, indicates 
that the appellant was diagnosed with arthritis and sensory 
neuropathy.  Dr. P.C.M. also states that radiation could 
certainly cause peripheral neuropathy.  In addition, the 
appellant has submitted letters written by physicians, 
published in the Atomic Veteran's Newsletter, Winter 1994-5 
edition, which appear to state that arthritis is a radiogenic 
disease.  



Under 38 C.F.R. § 3.311, when a claim is based on a disease 
other than those listed under the regulation, VA shall 
nevertheless consider the claim under the provisions of 
38 C.F.R. § 3.311, if the claimant has cited or submitted 
competent scientific or medical evidence that the claimed 
condition is a radiogenic disease.  38 C.F.R. § 3.311(b).  
Therefore, the claim must be remanded to the RO in order for 
the RO to comply with the additional requirements of 
38 C.F.R. § 3.311.

In addition, it is noted that the appellant has reported that 
he received an evaluation for his PTSD at a VA medical center 
in Tuskegee.  (See transcript of April 1999 hearing, p. 12)  
The RO should take the necessary steps to ensure that this 
evaluation report is associated with the claims file.  Also, 
it is noted that since his comprehensive evaluation in 
September 1997, he has received outpatient psychiatric 
treatment.  The RO should take the necessary steps to 
associate all VA outpatient treatment records not already 
associated with the claims file and schedule the appellant 
for another VA psychiatric examination to determine the 
current extent and severity of his PTSD.

Accordingly, this case is REMANDED for the following:

1.  The appellant should be asked to 
provide a list of all the recent medical 
treatment that he has received for his 
PTSD and for the disabilities he claimed 
are the result of his exposure to 
radiation.  The RO should make 
arrangements in order to obtain the 
records from all the sources reported by 
the appellant.  If any recent private 
treatment is reported and those records 
are not obtained, the appellant and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records. Specifically, the RO 
should ensure that all the records of 


the treatment afforded to the appellant 
at the Montgomery and Tuskegee medical 
facilities are obtained. All records 
obtained should be associated with the 
claims folder.

2.  Subsequently, the RO should follow 
the procedures outlined in 38 C.F.R. 
§ 3.311 for adjudicating claims for 
service connection for radiogenic 
diseases to include, if appropriate, the 
referral of the case to the Under 
Secretary for Benefits for further 
consideration as prescribed in 38 C.F.R. 
§ 3.311.

3.  Thereafter, the RO should schedule 
the appellant for a comprehensive VA 
psychiatric examination.  The appellant's 
claims folder, a copy of this remand and 
a copy of the applicable rating criteria 
should be furnished to the examiner prior 
to the examination.  All appropriate 
diagnostic testing deemed necessary by 
the examiner to render clinically-
supported diagnoses and assessments of 
functioning/employability should be 
administered.  The examiner should review 
the pertinent history of the appellant's 
service-connected psychiatric disorder 
and should provide a detailed account of 
all manifestations of psychiatric 
pathology found to be present. In this 
regard, the physician should provide a 
specific opinion assessing the relative 
degree of industrial impairment, in light 
of the recorded medical and vocational 
history. The examiner must assign a 
numerical code under the Global 
Assessment of Functioning Scale (GAF) 
confined to the psychiatric pathology and 
should include a definition of the 


numerical code assigned.  The diagnosis 
should be in accordance with the 
Diagnostic and Statistical Manual of 
Mental Disorders of the American 
Psychiatric Association.  The examiner is 
requested to identify the frequency and 
severity of all symptoms, as well as to 
enumerate all symptoms, as set out in the 
various categories contemplated by the 
applicable rating criteria.  If positive 
symptoms from more than one of the rating 
categories are identified, the examiner 
is requested to identify the predominant 
symptoms based on consideration of the 
entire contemporary record and to provide 
an opinion as to the level of 
occupational and social impairment that 
most appropriately reflects the 
appellant's overall symptomatology and 
level of disability.  A comprehensive 
report containing complete rationale for 
all opinions expressed must be provided 
and associated with the claims folder. 

4.  Thereafter, the RO should review the 
claims folder and ensure that the 
examination report is complete and in 
compliance with the above directives.  If 
the report is deficient in any manner, it 
must be returned to the examining 
physician for correction.  Stegall v. 
West, 11 Vet.App. 268 (1998)
  
5.  After completion of the foregoing, 
the RO should review and readjudicate 
issues on appeal with consideration of 
all the evidence of record.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule.  38 U.S.C.A. § 5107(b).  If 
the evidence is not in equipoise the RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

6.  The RO should also consider whether 
the appellant's case should be submitted 
to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension 
Service for assignment of extraschedular 
rating under the provisions of 38 C.F.R. 
§ 3.321(1998).  

7.  The appellant is hereby informed that 
he may furnish additional evidence and/or 
argument to the RO while the case is in 
remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109, 112 (1995); and 
Kutscherousky v. West, No. 98-2267 (U.S. 
Vet. App. May 4, 1999).  The appellant is 
further advised that he should assist the 
RO, to the extent possible, in the 
development of his claims, and that 
failure to cooperate may result in an 
adverse decision.  Wood v. Derwinski, 1 
Vet.App. 191, 193 (1991).

After the development requested above is completed to the 
extent possible, the RO should again review the record.  If 
the decision remains adverse as to any of the issues, the 
appellant and his representative should be furnished a 
supplemental statement of the case, and afforded a reasonable 
period of time within which to respond thereto.  Thereafter, 
the case should be returned to the Board for appellate 
consideration, if otherwise in order.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




